Citation Nr: 0511169	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-07 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for a fractured right 
pelvis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for Parkinson's 
disease, to include residuals of a head injury, memory loss, 
a seizure disorder, residuals of a coma, and depression.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a 
gunshot wound to the left hip and/or pelvis.

6.  Entitlement to service connection for residuals of a burn 
injury.

7.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  In an April 2002 rating decision, the 
veteran's fractured right pelvis was reevaluated as 10 
percent disabling.

As to the issue of entitlement to service connection for 
Parkinson's disease, the Board notes that the September 2000 
rating decision denied claims of entitlement to service 
connection for residuals of a head trauma and memory loss.  
However, given the subsequent statements and testimony by the 
veteran and his representative, along with the evidence of 
record, the Board finds that the appellant intended to file a 
claim of entitlement to service connection for Parkinson's 
disease.  That claim was formally denied in the April 2002 
rating decision.  Accordingly, the Board has recharacterized 
the issue as it appears on the first page of this decision.

Next, a review of the August 2003 VA examination reveals an 
informal claim of entitlement to service connection for 
migraine headaches due to the veteran's in-service motor 
vehicle accident with resulting head injury.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

Finally, the issues of entitlement to service connection for 
Parkinson's disease, bilateral hearing loss, tinnitus, 
residuals of a gunshot wound, and burn injury residuals, as 
well as the issue of entitlement to a permanent and total 
disability evaluation for pension purposes are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Residuals of a fractured right pelvis are not manifested by 
right thigh flexion limited to 30 degrees or abduction lost 
beyond 10 degrees.


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for residuals of a fractured right pelvis.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5252, 5253 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In August 2000, VA attempted to notify the claimant that he 
was responsible to support his claim with appropriate 
evidence.  Starting in February 2001, VA attempted to inform 
the veteran that VA would attempt to obtain all relevant 
evidence in the custody of any VA or private facility he 
identified with respect to the claims he had presented.  They 
also advised him that it was his responsibility to either 
send medical treatment records from his private physicians 
regarding his treatment, or to provide a properly executed 
release so that VA could request the records for him.  A July 
2001 letter advised the appellant of the VCAA.  Likewise, in 
the above letters, as well as the September 2000 rating 
decision, the April 2002 statement of the case, and the May 
2003 supplemental statement of the case, the veteran was 
notified of the laws and regulations governing his claim.  
Therefore, the Board finds that the duty to notify the 
veteran of the evidence necessary to substantiate his claim 
and of his responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the appellant on a 
number of occasions (see August 2000, February 2001, and July 
2001 letters) if there was any information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  If the evidence was held by a 
private physician, the appellant was to provide 
authorizations so that the RO could obtain that evidence.  
Thereafter, the veteran reported and/or the record shows that 
he received all of his treatment from Henry C. Rowe, M.D.; 
Hampton VA Medical Center; Mary Immaculate Hospital; Robert 
I. Solomon, M.D.; and Andrew J. Billups, Ph.D..  The claimant 
and/or VA obtained and associated all of these records with 
the claims file.  VA also obtained and associated with the 
claims file the veteran's Social Security Administration 
records as well as the results from two VA examinations, the 
most recent dated in June 2001 and August 2003.  

The appellant was advised of what evidence VA had requested, 
received, and not received in the July 2001 letter, the April 
2002 statement of the case, and the May 2003 supplemental 
statement of the case.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The Board finds no evidence of harm to the appellant because 
VA failed to provide appropriate VCAA notice until after the 
September 2000 rating decision.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this respect, the appellant was 
given numerous opportunities to submit evidence after the RO 
notified him of what evidence was necessary to substantiate 
his claim and additional treatment records as well as another 
VA examination were obtained after that notice.  Hence, the 
Board finds that the appellant was not prejudiced by VA's 
failure to issue the VCAA letters until after the September 
2000 rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran alleges that his service-connected residuals of a 
fractured right pelvis are manifested by chronic pain, and a 
loss of right thigh motion which have become worse over time 
and thereby warranting an increased rating.  It is requested 
that the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain 
reported by the veteran.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (evaluation of musculoskeletal disorders rated on the 
basis of limitation of motion requires consideration of 
functional losses due to pain).  In DeLuca, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(38 C.F.R. § 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

The April 2002 rating decision rated the veteran's service-
connected fractured right pelvis disability as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5252 
(limitation of flexion of the thigh).

Because VA examinations report that the veteran demonstrates 
at least some right thigh/hip motion, because his current 
rating equals the maximum rating possible for limitation of 
extension of the thigh, and because there is no evidence of 
flail joint or femur impairment (see, e.g., VA x-rays dated 
in June 2001 and August 2003), an increased rating is 
warranted for his fractured right pelvis disability only if 
right thigh flexion is limited to 30 degrees (20 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  Likewise, an 
increased rating is warranted for his right pelvis disability 
if right thigh abduction is lost beyond 10 degrees (20 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5253.

With the above criteria in mind, when examined by VA in June 
2001, right thigh/hip flexion was from 0 to 40 degrees and 
abduction was from 0 to 35 degrees.  Similarly, when next 
examined by VA in August 2003, right thigh/hip flexion was 
from 0 to 45 degrees with pain and abduction was from 0 to 20 
degrees.  Therefore, on objective examination, it cannot be 
said that the flexion of the right thigh is limited to 30 
degrees or abduction is lost beyond 10 degrees.  Hence, an 
increased rating is not warranted under either Diagnostic 
Code 5252 or Diagnostic Code 5253.  38 C.F.R. § 4.71a.

As to pain on use, the Board notes that VA and private 
records show his periodic complaints and/or treatment for 
right hip pain.  Moreover, at both of the VA examinations the 
veteran reported a history of right hip pain since his motor 
vehicle accident.  Moreover, when examined in June 2001, the 
hip was tender to palpation.  However, the August 2003 VA 
examiner specifically opined that there was no ankylosis, 
heat, or redness, and range of motion studies showed that 
pain in the right hip/thigh began at 45 degrees of flexion 
and 20 degrees of abduction.  No examiner reported evidence 
of disuse atrophy, or incoordination on use.  Therefore, even 
though at least one VA examiner noted objective evidence of 
right hip tenderness, the Board finds that even when 
considering functional limitations due to pain and other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, that the 
veteran's functional losses do not equate to the debility 
contemplated by the 20 percent rating for limitation of 
motion under either Diagnostic Code 5252 or Diagnostic 
Code 5253.  38 C.F.R. § 4.71a.

The appeal is denied.

Conclusion

In reaching the above conclusion, the Board has not 
overlooked the veteran's, his wife's, and his child's 
statements to the RO, those statements made to VA examiners, 
as well as the May 2002 personal hearing testimony.  The 
Board recognizes that lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay statements as to the severity of the veteran's 
disability are not probative because laypersons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.  

Based on the veteran's written statements to the RO, 
statements to VA examiners, and personal hearing testimony 
that his fractured right pelvis prevented him from obtaining 
and/or maintaining employment, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2004).  The Board 
recognizes that in a January 2001 letter, from a doctor whose 
name is not legible, it was opined that the veteran was 
completely disabled due to chronic pain and severe arthritis.  
Similarly, in March 2001, the same doctor who provided the 
January 2001 letter opined that the veteran was 
"unfunctional."  Likewise, Dr. Solomon opined in an April 
2002 letter that the veteran could not work because of, among 
other things, hip pain.  Furthermore, some of the VA 
treatment records, as well as the Social Security 
Administration records, included the veteran's claim that he 
was unable to work because of multiple disabilities.

The evidence, however, does not objectively show that the 
right pelvic disorder presents an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that his fractured 
right pelvis has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
In fact, the SSA never cited the veteran's fractured right 
pelvis as being the only cause of his unemployability.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2004) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim the doctrine is not for application.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for a fractured right 
pelvis, currently evaluated as 10 percent disabling, is 
denied.


REMAND

With respect to the issue of entitlement to service 
connection for Parkinson's disease, to include residuals of a 
head injury, memory loss, a seizure disorder, residuals of a 
coma, and depression, while an August 2003 VA examiner 
provided an opinion as to the relationship of Parkinson's 
disease to the veteran's military service that examiner 
failed to apply the correct standard of review.  
Specifically, the VA examiner opined that there was, "no 
clear way to [his] knowledge to definitively say that [the 
veteran's] Parkinson's disease was related to his [in-
service] head trauma . . ."  The question, however, that the 
examiner needed to answer was only whether it is at least as 
likely as not (i.e., is there a 50/50 chance), that 
Parkinson's disease was incurred in or aggravated by military 
service; including the June 1970 motor vehicle accident.  
Therefore, a remand to obtain a clarifying medical opinion 
from that examiner is required.  38 U.S.C.A. § 5103A.

As to the issue of entitlement to service connection for 
bilateral hearing loss, tinnitus, residuals of a left hip 
and/or pelvis gunshot wound, and burn injury residuals; as 
well as the issue of entitlement to a permanent and total 
disability evaluation for pension purposes, in the veteran's 
October 2000 letter he expressed disagreement with the 
September 2000 rating decision that denied these claims.  No 
further action was taken by the RO.  Hence, these issues must 
be remanded to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, these issues are REMANDED for the following:

1.  The RO should forward the claims file 
to the August 2003 VA examiner, if 
available, or to a neurologist if he is 
not.  Based on a review of the claims 
folder, the examiner must opine whether 
it is at least as likely as not (i.e., is 
there a 50/50 chance), that Parkinson's 
disease, to include residuals of a head 
injury, memory loss, a seizure disorder, 
coma residuals, and depression, was 
incurred in or aggravated by military 
service; including the June 1970 motor 
vehicle accident.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  If, while carrying out the above 
development, the RO receives additional 
evidence or information that triggers a 
need for further development under the 
VCAA, then such development should be 
undertaken by the RO.  

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

5.  As to the claims of entitlement to 
service connection for bilateral hearing 
loss, tinnitus, residuals of a gunshot 
wound to the left hip and/or pelvis, and 
residuals of a burn injury as well as 
entitlement to a permanent and total 
disability evaluation for pension 
purposes, the RO should issue a statement 
of the case.  Only if the veteran files a 
timely substantive appeal to these 
issues, should the RO return these issues 
to the Board for its review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


